01/25/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 19-0607



                                 No. DA 19-0607

IN THE MATTER OF:

B.A.F.,

      An Alleged Mentally Ill Person.


                                     ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including February 27, 2021, within which to prepare, serve, and file its

response brief.




DM                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            January 25 2021